     Case 3:18-cv-01446-LCB Document 20 Filed 01/21/19 Page 1 of 12            FILED
                                                                      2019 Jan-21 PM 12:51
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA


             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ALABAMA
                   NORTHWESTERN DIVISION

CENTER FOR BIOLOGICAL
DIVERSITY, ALABAMA CENTER
FOR SUSTAINABLE ENERGY d/b/a
ENERGY ALABAMA, FRIENDS OF
THE EARTH, GASP, and SOUTHERN
ALLIANCE FOR CLEAN ENERGY,
Plaintiffs,

    v.                                   No. 3:18-cv-01446-LCB

TENNESSEE VALLEY AUTHORITY,
Defendant.



   REPLY BRIEF IN FURTHER SUPPORT OF TVA’S MOTION TO
         DISMISS UNDER FEDERAL RULES OF CIVIL
              PROCEDURE 12(b)(1) AND 12(b)(6)




                                    David D. Ayliffe
                                    Associate General Counsel
                                    Frances Regina Koho, Attorney
                                    Steven C. Chin, Attorney
                                    Office of the General Counsel
                                    Tennessee Valley Authority
                                    400 West Summit Hill Drive
                                    Knoxville, Tennessee 37902-1401
                                    Telephone 865.632.2410
                                    frkoho@tva.gov
         Case 3:18-cv-01446-LCB Document 20 Filed 01/21/19 Page 2 of 12



I.     This Court Should Disregard the Declarations Submitted by Plaintiffs
       Because TVA Brings a Facial Challenge to Standing.

       Standing may be challenged in two ways. In a “facial” challenge, a court

looks “merely . . . to the sufficiency of the allegations in the complaint because

they are presumed to be true,” whereas in a “factual” challenge, a court looks at

evidentiary material submitted by the parties. Paterson v. Weinberger, 644 F.2d

521, 523 (5th Cir. 1981). Because TVA challenges Plaintiffs’ standing prior to

answering1 and without submitting any evidentiary materials, it has mounted a

“facial attack,” which requires this Court to determine whether Plaintiffs have

standing based on the Complaint’s allegations alone. Carmichael v. Kellogg,

Brown & Root Servs., Inc., 572 F.3d 1271, 1279 (11th Cir. 2009).2 Thus, the Court

should disregard the declarations (Docs. 19-1, 19-2, 19-3) attached to their

response. E.g., Johnson v. Whitman, No. 6:14-cv-00704, 2014 WL 2591143, at *2

n.2 (N.D. Ala. June 9, 2014) (declining to consider evidentiary materials where




1     A factual evaluation “cannot occur until plaintiff’s allegations have been controverted.”
Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 892 n.17 (3d Cir. 1977).

2       As already explained (see Doc. 15 at 5-6 n.3), TVA’s reliance on documents referenced
in Plaintiffs’ Complaint does not convert this challenge from a facial to a factual one, nor does
TVA’s reference to documents subject to judicial notice. See also Menna v. Radmanesh, No. CV
14-355-R (MAN), 2014 WL 6892724, at *7 (C.D. Cal. Oct. 7, 2014) (challenge to standing was
a facial one because defendants based motion on complaint’s allegations and documents subject
to judicial notice).




                                                1
         Case 3:18-cv-01446-LCB Document 20 Filed 01/21/19 Page 3 of 12



defendants mounted facial attack to standing); accord RFAR Grp., LLC v. Epiar,

Inc., No. 3:11-cv-03432, 2012 WL 2344346, at *4 (N.D. Tex. June 20, 2012).

II.    Plaintiffs’ Factual Allegations Cannot Establish Article III Standing.3

       Contrary to Plaintiffs’ contention that they “need not prove their standing

now” (Doc. 19 at 3 n.1), Plaintiffs always have “[t]he burden . . . to produce facts

sufficient to support [their] standing.” Fla. Family Policy Council v. Freeman, 561

F.3d 1246, 1253 (11th Cir. 2009). And although they are correct that this Court

should “make reasonable inferences in [their] favor,” it is not “required to draw

Plaintiffs’ inference[s]” for them. Aldana v. Del Monte Fresh Produce, N.A., Inc.,

416 F.3d 1242, 1248 (11th Cir. 2005).

       Plaintiffs, a consortium of environmental groups, may bring suit only if their

“members would otherwise have standing to sue in their own right.” Friends of the

Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 181 (2000). Article

III’s first element—injury-in-fact—requires an organizational plaintiff to “make

specific allegations establishing that at least one identified member had suffered or




3        Because Plaintiffs provide minimal responses to TVA’s “zone of interest” and prudential
standing arguments, TVA’s reply focuses on Article III and rests on the other two arguments in
its initial brief. (See Doc. 15 at 21-28.) However, as to prudential standing, Plaintiffs erroneously
claim they are “entitled” to bring this suit “irrespective of whether there might also be other
means to address their concerns.” (Doc. 19 at 22-23, 36.) The single case they cite, Black
Warrior Riverkeeper v. U.S. Army Corps of Eng’rs, 781 F.3d 1271, 1281-82 (11th Cir. 2015),
simply rejected a claim that a lawsuit should have been brought under § 402, rather than § 404,
of the Clean Water Act for Article III, not prudential, purposes.


                                                  2
        Case 3:18-cv-01446-LCB Document 20 Filed 01/21/19 Page 4 of 12



would suffer harm.” Summers v. Earth Island Inst., 555 U.S. 488, 498 (2009).

Even in the NEPA context, injury-in-fact “is a hard floor of Article III jurisdiction

that cannot be removed by statute. Without an imminent threat of injury traceable

to the challenged action, that floor stands as a ceiling.” National Ass’n of Home

Builders v. EPA, 667 F.3d 6, 15 (D.C. Cir. 2011). And “[t]he Supreme Court has

repeatedly held that an alleged harm is too speculative . . . when [it] lies at the end

of a highly attenuated chain of possibilities.” South Carolina v. United States, __

F.3d __, 2019 WL 124267, at *5 (4th Cir. Jan. 8, 2019).

      Article III’s other elements—causation and redressability—dictate that “the

injury . . . be fairly traceable to the challenged action of the defendant, and not the

result of the independent action of some third party not before the court” and that it

is “likely, as opposed to merely speculative, that the injury will be redressed by a

favorable decision.” Fla. Family Policy Council, 561 F.3d at 1253. Although

courts have described these two prongs as somewhat “relaxed” in NEPA cases,

“Article III’s requirements may not be relaxed to the point of oblivion.” Ecosys.

Inv. Partners v. Crosby Dredging, LLC, 729 F. App’x 287, 291 (5th Cir. 2018).

      A.     Plaintiffs’ alleged injury is too speculative to establish Article III
             standing.

      Plaintiffs’ injury-in-fact arguments are largely based on declarations not

properly before this Court, and their few arguments based on the Complaint’s

allegations are deficient on their face.

                                           3
         Case 3:18-cv-01446-LCB Document 20 Filed 01/21/19 Page 5 of 12




       Plaintiffs’ alleged substantive injury4 is that TVA’s rate change dis-

incentivizes consumers’ reliance on solar panels and related energy efficiency

measures, which will cause TVA to increase reliance on “fossil fuel generation,”

which will then increase pollution. (Compl. ¶ 11.) Plaintiffs allege, at a high level

of generality, that their members, who live somewhere in TVA’s seven-state

service territory, will be adversely affected by this pollution. (Id. ¶¶ 9, 11, 13, 15,

17.) Even at the pleading stage, this is insufficient. Plaintiffs must “make specific

allegations establishing that at least one identified member had suffered or would

suffer harm,” Earth Island Inst., 555 U.S. at 498, and they must allege facts

demonstrating “a substantial probability that local conditions will be adversely

affected.” Sierra Club v. EPA, 292 F.3d 895, 898 (D.C. Cir. 2002). This is

especially important when the challenged government action, like TVA’s rate

change, does not involve a particular site, but a policy with broad application and

geographic impact. See Fla. Audubon Soc’y v. Bentsen, 94 F.3d 658, 667 (D.C.

Cir. 1996) (en banc).

       Plaintiffs’ allegations fail because they contain no facts about individual

members’ locations or the imminence of their alleged injuries. Without a “tangible



4      Plaintiffs stress that their injury is “procedural,” but even in a NEPA case, there must be
“some connection between the alleged procedural injury and a substantive injury that would
otherwise confer Article III standing. Without such a nexus, the procedural injury doctrine could
swallow Article III standing.” United Transp. Union v. ICC, 891 F.2d 908, 918 (D.C. Cir. 1989).


                                                4
        Case 3:18-cv-01446-LCB Document 20 Filed 01/21/19 Page 6 of 12



personal injury,” Plaintiffs are merely suing “to enforce [their] and every other

citizen’s interest in proper application of [NEPA].” Ecosys. Inv. Partners, 729 F.

App’x at 292. “[O]rganizations or individuals who seek to do no more than

vindicate their own value preferences through the judicial process” cannot

establish standing. Sierra Club v. Morton, 405 U.S. 727, 740 (1972).

      In addition, Plaintiffs’ allegations are entirely conjectural. The linchpin of

their alleged injury is that TVA’s dis-incentivizing of solar use/energy efficiency

measures will increase production of “dirty electricity.” (Compl. ¶ 1.) Plaintiffs’

own allegations belie the plausibility of this outcome. The Complaint states that

only “a small number of TVA customers” invest in distributed energy resources

(“DER”), such as solar panels (id. ¶ 34); that “less than 0.4% of electricity” in

TVA’s service territory is generated from these sources (id. ¶ 35); that less than

half of TVA’s electricity is generated from objectionable sources (id. ¶ 28); and

that TVA “is faced with ‘flat or even declining’ need for power” (id. ¶ 58).

Assuming the veracity of these allegations as is required, it would require a leap of

logic for this Court to infer that TVA would necessarily use its fossil plants, less

than half of its generation mix, to such an extent that Plaintiffs’ parade of horribles

is likely. Just as likely is an increased reliance on emission-free nuclear and hydro

generation or on a diverse mix of generation sources, which, coupled with a flat or

declining need for power, would result in static or reduced emissions. Of course,


                                           5
         Case 3:18-cv-01446-LCB Document 20 Filed 01/21/19 Page 7 of 12



these outcomes hinge on a host of unpredictable factors, including weather patterns

and third-party choices. Plaintiffs include no factual allegations to allow this Court

to infer that their conjectural outcome is even plausible, much less likely.

       Plaintiffs cannot simply “set[] forth facts from which [this Court] could

imagine an injury sufficient to satisfy Article III’s standing requirements,” as

courts are prohibited from “imagin[ing] or piec[ing] together an injury sufficient

to give [a] plaintiff standing when it has demonstrated none.” Bochese v. Town of

Ponce Inlet, 405 F.3d 964, 976 (11th Cir. 2005). This is exactly what Plaintiffs ask

this Court to do. Thus, they have failed to allege a plausible injury-in-fact.

       B.      Plaintiffs fail to link TVA’s rate change to their alleged harms.

       Plaintiffs’ attempt to demonstrate standing by distinguishing Bentsen, a case

on all fours with this one, falls short.5 Rather than a “reasonable connection,”

Bentsen counsels that Plaintiffs must show it is “substantially probable” that the

rate change will cause their injury. 94 F.3d at 663.6 As noted in TVA’s initial brief



5       Plaintiffs’ claim that United States v. Students Challenging Regulatory Agency
Procedures, 412 U.S. 669 (1973) (“SCRAP”) articulates the necessary showing on a motion to
dismiss is not well-taken. SCRAP has long been called into question and narrowed to the point of
invalidation. See, e.g., Whitmore v. Arkansas, 495 U.S. 149, 159 (1990) (“[SCRAP] surely went
to the very outer limit of the law.”); Lujan v. Defenders of Wildlife, 497 U.S. 555, 589 (1992)
(“SCRAP[’s] . . . expansive expression of what would suffice for § 702 review . . . has never
since been emulated by this Court[.]”).

6      Plaintiffs claim that they need only show a “reasonable connection” between the rate
change and their injury, but Lujan reiterates that “the core component of standing is an essential
and unchanging part of the case-or-controversy requirement of Article III” and therefore is not a


                                                6
         Case 3:18-cv-01446-LCB Document 20 Filed 01/21/19 Page 8 of 12



(Doc. 15 at 17-19), Plaintiffs provide little factual support for any of the links in

their speculative chain of causation and fail to show that each link, much less the

whole chain, is “substantially probable.” And their additional claim that Bentsen is

distinguishable because there are fewer actors in the causation chain here is

unconvincing. TVA is not the only actor necessary to produce Plaintiffs’ alleged

injury; rather, the actions of TVA’s customers, local power producers in seven

states, and external market forces that determine the price of DER installation and

electric power prices must all align to arrive at Plaintiffs’ anticipated harm. And

Plaintiffs admit that their first alleged link of causation—that the rate change will

cause residents not to adopt solar power or energy efficiency measures—relies on

the independent actions of third parties. (Doc. 19 at 28-29.) This destroys the chain

of causation. See, e.g., Lujan, 504 U.S. at 562; Ctr. for Biological Diversity v. U.S.

Dep’t of Interior, 563 F.3d 466, 478-79 (D.C. Cir. 2009) (causal link from

agency’s oil leases to global warming relied on multiple intervening actors); Bell v.

Bonneville Power Admin., 340 F.3d 945, 951 (9th Cir. 2003) (chain from program

that supplied large customer with less power to environmental injury too

speculative).




“mere pleading requirement[],” but “an indispensible part of plaintiff’s case.” 504 U.S. at 560-
61.


                                                7
        Case 3:18-cv-01446-LCB Document 20 Filed 01/21/19 Page 9 of 12



      Plaintiffs try to avoid this result by arguing that TVA acknowledged that dis-

incentivizing customer adoption of DER was the primary reason for the rate

change. But the stated reason in the EA for the rate change was not to disincentive

DER development, but to dis-incentivize DER cost-shifting and equitably

apportion the costs of providing power to all residents of the Tennessee Valley

while still “continuing to provide an incentive for DER investment.” (Doc. 15-1 at

48; id. at 115, Resp. 7 (“Due to the costs of installing [DER] systems, customers

installing DER tend to have above-average incomes,” . . . [and these households

typically benefit] at the expense of less well-off households.”).) Contrast this with

Plaintiffs’ mischaracterization: “TVA has made absolutely clear that addressing

growth in DER development is ‘a primary reason why TVA has proposed a rate

change.’” (Doc. 19 at 29; see also Compl. ¶ 49 (rate change’s “intended purpose

[is] to reduce DER deployment”).) While the showing for causation is relaxed on a

motion to dismiss, the Court is under no obligation to accept a mischaracterization

couched as a fact when the truth can be discerned from a public document.

      Plaintiffs’ next link is equally weak because it is based on this imaginary

disincentive. Plaintiffs argue that because DER implementation will decrease,

TVA will necessarily increase reliance on fossil fuel. As noted in section II.A.,

Plaintiffs’ own factual allegations refute this. See also TVA 10-K at 49, available

at http://www.snl.com/irw/Doc/4063363/Index?did=48033155 (trend of essentially


                                          8
        Case 3:18-cv-01446-LCB Document 20 Filed 01/21/19 Page 10 of 12



flat energy demand likely to continue). Thus, the assumption that TVA will be

burning more fossil fuel is simply wrong.7 The Court should not accept Plaintiffs’

invitation to “presum[e] that general allegations embrace those specific facts that

are necessary to support the claim,” when that general allegation is demonstrably

false. Lujan, 504 U.S. at 561; see also Sinaltrainal v. Coca-Cola Co., 578 F.3d

1252, 1260 (11th Cir. 2009) (“[U]nwarranted deductions of fact in a complaint are

not admitted as true for the purpose of testing the [allegations’] sufficiency.”),

abrogated on other grounds by Mohamad v. Palestinian Auth., 566 U.S. 449

(2012).

       Plaintiffs have not alleged facts showing a direct and definite link from

TVA’s rate change to environmental harm; thus, they have not made the showing

necessary to establish causation.

       C.      Plaintiffs’ requested relief would not redress their injury.

       Redressability fails for the same reasons. Where a party’s relief “depends on

the unfettered choices made by independent actors not before the courts and whose




7       Accord 10-K at 15 (noting that “combined participation for all . . . renewable solutions is
approximately 450 MW . . . with nearly 134 MW of additional approved capacity” and that TVA
contracts for approximately 1,215 MW of operating wind capacity); id. at 16 (discussing current
DER work and other analyses that assist “in placing utility-scale solar in furtherance of the
Integrated Resource Plan recommendations . . . to meet the needs of LPCs”); id. at 20 (discussing
research and modeling efforts on existing and expected solar power deployments); id. at 56
(increased purchase power expenses “driven by changes in the mix of generation resources
purchased, including solar and natural gas”).


                                                9
           Case 3:18-cv-01446-LCB Document 20 Filed 01/21/19 Page 11 of 12



exercise of broad and legitimate discretion the courts cannot presume either to

control or predict,” the redressability prong of standing is not satisfied. ASARCO

Inc. v. Kadish, 490 U.S. 605, 615 (1989) (Kennedy, J.); Sierra Club v. U.S. Dep’t

of Energy, 825 F. Supp. 2d 142, 151-52 (D.D.C. 2011) (no standing to challenge

NEPA analysis of power plant in part because injunction against DOE funding

unlikely to impact utility’s independent actions in constructing it); Reudiger v. U.S

Forest Serv., 427 F. Supp. 2d 974, 983 (D. Or. 2005) (enjoining Forest Service

from issuing helicopter landing permit would not redress injury because increased

environmental impacts resulting from logging would still occur).

                                  CONCLUSION
       For the reasons stated here and in TVA’s initial brief, Plaintiffs’ Complaint

should be dismissed because they have failed to establish standing.

                                           Respectfully submitted,

                                           s/Frances Regina Koho
                                           David D. Ayliffe (TN BPR 024297)
                                           Associate General Counsel
                                           Frances Regina Koho (TN BPR 029261)
                                           Steven C. Chin (TN BPR 030011)
                                           Office of the General Counsel
                                           Tennessee Valley Authority
                                           400 West Summit Hill Drive
                                           Knoxville, Tennessee 37902-1401
                                           Telephone 865.632.2410
                                           frkoho@tva.gov

                                           Attorneys for Tennessee Valley Authority
82362921




                                         10
       Case 3:18-cv-01446-LCB Document 20 Filed 01/21/19 Page 12 of 12



                          CERTIFICATE OF SERVICE

      On January 21, 2019, I electronically filed this document through the ECF

system, which will send a notice of electronic filing to:

       R. David McDowell, Esq.
       Law Office of R. David McDowell
       121 Jefferson Street N.
       Huntsville, Alabama 35801
       Telephone 256.564.7474
       RDavidMcDowell@gmail.com

       Howard M. Crystal, Esq.
       Anchun Jean Su, Esq.
       Center for Biological Diversity
       1411 K Street NW, Suite 1300
       Washington, D.C. 20005
       Telephone 202.849.8399
       hcrystal@biologicaldiversity.org
       jsu@biologicaldiversity.org


       Attorneys for Plaintiffs



                                        s/Frances Regina Koho
                                        Attorney for Tennessee Valley Authority




                                          11
